United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, ST. PAUL
PROCESSING & DISTRIBUTION CENTER,
St. Paul, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0484
Issued: October 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 11, 2016 appellant, through counsel, filed a timely appeal from a July 16,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
501.3(e)-(f). One hundred and eighty days from July 16, 2015, the date of OWCP’s last decision, was
January 12, 2016. Since using January 19, 2016, the date the appeal was received by the Clerk of the Appellate
Boards, would result in the loss of appeal rights, the date of mailing is considered the date of filing. The date of
mailing, January 11, 2016, renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits on September 12, 2014 pursuant to 5 U.S.C. § 8106(c).
On appeal counsel asserts that appellant was incapable of performing the modified
assignment due to medical conditions other than the accepted left great toe injury.4
FACTUAL HISTORY
On August 9, 2010 appellant, a deaf then 50-year-old general expediter, filed a traumatic
injury claim (Form CA-1) alleging that she injured her left big toe at work that day when it
became trapped while she was pulling a large bin. She did not stop work. OWCP accepted left
great toe contusion and expanded the claim to include other acquired deformity of left toe and
lesion of left plantar nerve.
Dr. Eugene L. Dela Cruz, a podiatrist, began treating appellant. In an August 25, 2010
report, he related that appellant’s left big toe pain was improving. He diagnosed improved
contusion of the first metatarsophalangeal (MTP) of the left foot. Dr. Dela Cruz also noted a
history of a rotator cuff repair in 1997 and a right carpal tunnel release. He continued to treat
appellant and on June 30, 2011 performed surgery on her left great toe. Appellant stopped work
that day and did not return. She began receiving wage-loss compensation on July 16, 2011, and
was placed on the periodic compensation rolls in March 2012. In a March 5, 2012 decision,
OWCP denied appellant’s claim for compensation for periods from January 2 through
July 14, 2011.5
In reports dated April 18, 2012, Dr. Dela Cruz noted that appellant had a hypertrophic
scar at the surgical site on the left great toe and remained totally disabled. On August 29, 2012
he reported that appellant had left foot pain resulting from a slip in a hotel in Las Vegas four
weeks previously. On February 27, 2013 Dr. Dela Cruz advised that appellant had hallux limitus
of the left foot and due to the accumulation of hypertrophic scar tissue in the area she needed
physical therapy. He noted that appellant was severely restricted in activities of daily living and
for potential work.
In March 2013 OWCP referred appellant to Dr. Douglas Alan Becker, a Board-certified
orthopedic surgeon, for a second opinion evaluation.6 Appellant did not attend the first
scheduled appointment with Dr. Becker because the notice had been sent to an incorrect address.
The appointment was rescheduled.
4

Counsel referenced conditions accepted under OWCP file number xxxxxx358 and xxxxxx389. The instant case
was adjudicated by OWCP under file number xxxxxx226.
5

The record, however, indicates that appellant was paid compensation for this period.

6

On March 14, 2013 OWCP suspended appellant’s compensation because she failed to submit a required CA1032 form. She submitted the form on April 15, 2013 and compensation was reinstated retroactively. On July 1,
2013 OWCP issued a preliminary decision finding appellant at fault in creating a $627.07 overpayment of
compensation because she had been improperly paid at the augmented rate. In an August 29, 2013 decision, an
OWCP hearing representative found that appellant’s request for a prerecoupment hearing was untimely. The
overpayment was finalized on October 4, 2013 and on June 20, 2014 OWCP acknowledged that it had been repaid.

2

In a July 24, 2013 report, Dr. Becker noted that appellant was examined with a sign
language interpreter present and that she walked with a limp on the left side. He described
examination findings of a benign-appearing dorsomedial scar over the left first MTP joint with
only slight swelling, no erythema or superficial tenderness, and tenderness to deep palpation of
the MTP joint. Stability was normal and the neurological examination was grossly intact.
Dr. Becker diagnosed left foot first MTP hallux rigidus. In answer to OWCP questions, he noted
evidence of preexisting degenerative changes and indicated that the August 9, 2010 work injury
caused a permanent aggravation of the left foot first MTP hallux rigidus with persistent pain,
stiffness, and difficulty with prolonged standing activities. Dr. Becker advised that appellant was
partially disabled and, although she could not return to her regular position, she could work an
eight-hour workday with limitations of one hour daily of combined walking and standing.
OWCP determined that a conflict in medical opinion evidence had been created between
the opinions of Dr. Dela Cruz and Dr. Becker regarding whether appellant was partially or totally
disabled.
On September 27, 2013 Dr. Dela Cruz advised that appellant had increased spasm of the
leg and foot and excruciating left big toe pain. He indicated that she could not perform sedentary
or light work because the employer did not allow such positions and that appellant could not
stand for long periods of time. Dr. Dela Cruz recommended additional surgery.
On October 15, 2013 the employing establishment informed Dr. Dela Cruz that it could
accommodate sedentary job duties and had work for appellant requiring one hour of standing and
walking with no running or jumping. The position involved sitting for up to 8 hours with
intermittent standing and walking for a total of 30 minutes or less. Dr. Dela Cruz was asked to
respond if appellant could perform the duties described. A check mark on a copy of the letter
signified “yes,” that appellant could perform the described duties. There was no signature or
other notation to identify who checked “yes.”
In correspondence dated December 20, 2013, the employing establishment indicated that
Dr. Dela Cruz had checked a box marked “yes,” that appellant could perform sedentary duty, but
that he later advised on December 16, 2013 that appellant could not work until she had a second
foot procedure.
The employing establishment forwarded a December 13, 2013 offer for a modified markup clerk position. The job duties were to scan mail with intermittent keying for 2 hours at a time,
up to 6 hours daily, load and sweep machine for 15 minutes intermittently, and prepare return
mail for up to 2 hours with sitting for 1.75 hours and standing for .25 hours. The physical
requirements were sitting for seven hours, standing and walking less than two hours total, and
fine manipulation, simple grasping, and keying for six to eight hours. Appellant rejected the job
offer on December 16, 2013, noting that she had a shoulder injury and mild carpal tunnel
syndrome on the left. Attached was a December 16, 2013 report in which Dr. Dela Cruz advised
that appellant needed reconstructive fusion surgery, would be unable to work until six to eight
weeks after the surgery, and also could not perform limited duty due to carpal tunnel and
shoulder issues.
On January 22, 2014 OWCP informed appellant that an impartial medical examination
was scheduled on February 15, 2014 with Dr. Jack Drogt, a Board-certified orthopedic surgeon.
On January 24, 2013 it ascertained that the offered modified position was still available.
3

By letter dated January 24, 2014, OWCP advised appellant that the position offered was
suitable. Appellant was notified that if she failed to report to work or failed to demonstrate that
the failure was justified, pursuant to section 8106(c)(2) of FECA, her right to compensation for
wage loss or a schedule award would be terminated. She was given 30 days to respond.7
In a March 10, 2014 report, Dr. Drogt indicated that a sign language interpreter was
present for the examination. He noted his review of the medical evidence and appellant’s report
of the employment injury and continued complaints of toe pain, sensitivity, and stiffness.
Examination of the right foot was normal. Examination of the left foot demonstrated a wellhealed scar over the left MTP joint incision. Dr. Drogt advised that appellant was exquisitely
sensitive to any attempt at motion of the MTP joint which was stable. He opined that the
examination was consistent with severe hallux rigidus, a degenerative condition of the first MTP
joint, resulting in painful loss of motion with extreme stiffness that was secondary to the
August 9, 2010 employment injury. Dr. Drogt indicated that these residuals of the work injury
were quite disabling, prevented appellant from walking normally, and reduced her walking
endurance and ability to remain active on her feet. He advised that appellant was totally disabled
from work as a general expediter and was unable to bear weight in a safe and comfortable
manner but was capable of working eight hours per day in a clerical, sedentary position until the
surgery recommended by Dr. Dela Cruz was done. Dr. Drogt concluded that appellant would not
be at maximum medical improvement until three to six months after the recommended surgery.
He repeated these recommendations in an attached work capacity evaluation.
In correspondence to Dr. Drogt dated March 11, 2014, OWCP noted that, although
Dr. Dela Cruz recommended additional surgery, it had not been scheduled and no request for
authorization had been received. It asked Dr. Drogt to complete a work capacity evaluation
(Form 5-c) so that a suitable job offer could be prepared.
On April 23, 2014 Dr. Drogt reiterated that appellant was unable to perform the duties of
a general expediter, but was capable of full-time work in a clerical sedentary position. He
indicated that he had reviewed the December 13, 2013 job offer for mark-up clerk and, with
regard to appellant’s left foot injury, she was capable of performing the described duties. In a
second work capacity evaluation dated April 23, 2014, Dr. Drogt advised that appellant had
restrictions of one hour of walking and standing, and no bending, stooping, squatting, kneeling,
or climbing. He reported that the restrictions would apply until there was resolution of
appellant’s foot condition and, if no further surgery was done, she would be at maximum
medical improvement.
On April 25, 2014 OWCP forwarded Dr. Drogt’s report to the employing establishment
and asked for a job offer that accommodated his restrictions.
In a letter dated May 21, 2014, Dr. Dela Cruz advised that he considered appellant’s left
foot injury permanent, and that she had reached maximum medical improvement. He maintained
that the job offer did not take into account her permanent restrictions.
7

On March 5, 2014 OWCP informed appellant that her wage-loss compensation was being suspended on
March 9, 2014 because she did not respond to requests to submit a CA-1032 form. On May 20, 2014 appellant
informed OWCP that she was married and was entitled to augmented compensation at the 3/4 rate, effective
January 12, 2014. She was paid retroactive compensation at the augmented rate.

4

The employing establishment again forwarded appellant an offer for a modified mark-up
clerk position dated July 2, 2014. The job duties were the same as listed in the December 2013
job offer.
By letter dated July 10, 2014, OWCP advised appellant that the position offered was
suitable. Appellant was notified that if she failed to report to work or failed to demonstrate that
the failure was justified, pursuant to section 8106(c)(2) of FECA, her right to compensation for
wage loss or a schedule award would be terminated. Appellant was given 30 days to respond.8
In a treatment note dated May 21, 2014, Dr. Dela Cruz described appellant’s condition
and treatment. He diagnosed progressive osteoarthritis of the first MTP of the left foot and
hallux rigidus of the left foot. Dr. Heidi M. Dalzell, a Board-certified internist, provided
treatment notes dated May 2 to July 9, 2014. She noted complaints of lower back pain after
colonoscopy, chronic neck and back pain, and depression. Dr. Dalzell described a problem list
of deafness, asthma, shoulder pain and impingement, elbow pain and arthritis, lateral
epicondylitis of the elbow, Achilles bursitis, contusion of foot, hallux rigidus, hypothyroidism,
major depressive disorder and depression, and motor vehicle accident. She noted a history of
rotator cuff repair on the right in 1997, a right carpal tunnel release, and endolymphatic sac
decompression. Dr. Dalzell described the work injury to appellant’s left foot. Appellant had
reported that the offered job required lots of typing, mail sorting, and lifting, and appellant did
not think she could physically perform these duties due to her right shoulder and bilateral carpal
tunnel conditions. Dr. Dalzell diagnosed deafness, depression, shoulder impingement, carpal
tunnel syndrome, hallux rigidus, and asthma.
By letter dated August 13, 2014, OWCP advised appellant that her reasons for refusing
the offered position were not valid. Appellant was afforded 15 days to accept the position. She
did not accept the offer,9 which the employing establishment indicated remained available.
In a July 9, 2014 report, received by OWCP on August 19, 2014, Dr. Dalzell advised that,
in additional to appellant’s foot problems, she had chronic problems with bilateral carpal tunnel
syndrome and right shoulder problems that would impact her ability to perform regular typing as
well as repetitive reaching and even light lifting. She opined that appellant could not perform the
job duties outlined in the July 2, 2014 job offer.
An August 6, 2014 physical performance test demonstrated that appellant had limitations
in stair climbing, kneeling, repeated bending, walking, and standing. These included pain,
demonstration of pain behaviors, decreased motion, decreased strength, balance, and slow pace.
Regarding right upper extremity coordination, appellant demonstrated pain, pain behaviors,
decreased motion, and slow pace. The testing therapist reported that appellant demonstrated
frequent pain behaviors and limited ability to complete tasks throughout the testing. The
therapist concluded that appellant’s tested physical capacities fell below the sedentary work level
due to her perception of pain tolerance rather than ability to perform at her physical maximum.
8

On March 5, 2014 OWCP informed appellant that her wage-loss compensation was being suspended on
March 9, 2014 because she did not respond to requests to submit a CA-1032 form. On May 20, 2014 appellant
informed OWCP that she was married and was entitled to augmented compensation at the 3/4 rate, effective
January 12, 2014. She was paid retroactive compensation at the augmented rate.
9

Appellant formally rejected the offer on July 11, 2014.

5

The therapist concluded that appellant met most of the requirements for sedentary work, except
for use of the right upper extremity, and therefore did not appear capable of employment at that
time.
In an August 18, 2014 treatment note, Dr. Dalzell reiterated appellant’s symptoms. She
recommended pain management. On August 29, 2014 Dr. Dalzell noted that Dr. Dela Cruz had
moved out of state and that she would be leaving her practice soon. She recommended that
appellant not return to work until after she was seen by a replacement podiatrist. Dr. Dalzell also
noted her review of the physical performance test which detailed appellant’s capabilities.
On September 12, 2014 the employing establishment informed OWCP that the offered
position was a permanent job and that appellant continued to be a no-show.
By separate decision dated September 12, 2014, OWCP terminated appellant’s wage-loss
compensation because she refused an offer of suitable work. It found that the weight of medical
evidence rested with the opinion of Dr. Drogt who provided an impartial medical evaluation.
Appellant timely requested a hearing.
In a September 24, 2014 report, Dr. Mindy L. Benton, a podiatrist, noted appellant’s
complaint of great toe pain, decreased toe motion, and Dr. Dela Cruz’s surgery recommendation.
Physical examination of the left foot demonstrated palpatory pain at MTP head with decreased
MTP joint motion. In a November 22, 2014 report, Dr. Ryan M. McCarthy, a podiatrist, noted
appellant’s past medical history regarding hallux rigidus and her complaint of left big toe pain.
He noted palpatory pain and decreased range of motion on toe examination and recommended
physical therapy to increase range of motion.
At the hearing, held on May 5, 2015, counsel asserted that OWCP did not sufficiently
develop appellant’s right upper extremity condition, which had been accepted under OWCP File
No. xxxxxx583, prior to terminating her wage-loss compensation. Appellant testified that she
was receiving no medical treatment for her upper extremity conditions, but had residual
symptoms, and that her left toe surgery had not been scheduled.
Subsequent to the hearing, appellant submitted a November 3, 2014 report in which
Dr. Laura O. Suurmeyer, a Board-certified internist, noted that she performed a preoperative
examination. Dr. Suurmeyer indicated that appellant was not prepared to have surgery because
there was a question of authorization and she had no private insurance. She commented that she
agreed with appellant’s plan to work with an attorney to settle the matter of surgery. In a
November 19, 2014 report, Dr. Benton noted discussing appellant’s options regarding the hallux
limitus of the left foot. She advised that appellant’s foot appeared nonacute and that she was on
narcotic pain medication for neck pain.
On June 4, 2015 Nancy Schmitz, with health and resource management at the employing
establishment, provided comments on the hearing transcript. She noted that appellant had never
reported that she injured her foot when she slipped in a hotel room on July 29, 2012, maintaining
that this would be a new injury. Ms. Schmitz advised that the modified position did not require
typing, only occasional key strokes that could be done with one finger from either hand and that
no mail sorting was required, only taking a piece of mail at waist height from a tub/tray, placing
it under a scanner, placing a label on the mail, and then placing it in another tub/tray.

6

By decision dated July 16, 2015, an OWCP hearing representative affirmed the
September 12, 2014 decision. She found the weight of the medical opinion rested with Dr. Drogt
who provided an impartial medical evaluation. The hearing representative explained that,
although Dr. Drogt advised that appellant continued to have residuals of the August 9, 2010 toe
injury, she could work eight hours daily in a sedentary position. She found that, while
Dr. Dalzell related that appellant could not perform the modified assignment because it did not
take her bilateral wrist and shoulder condition into consideration, Dr. Dalzell merely reported
appellant’s opinion that she could not perform the job duties and her description of the
requirements of the offered position was inaccurate and, moreover, Dr. Dalzell provided no
objective testing or results of physical examination to support her conclusion.
LEGAL PRECEDENT
Section 8106(c) of FECA provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”10
It is OWCP’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.11 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.12 To justify termination, OWCP must show that the
work offered was suitable and that appellant was informed of the consequences of his refusal to
accept such employment.13 In determining what constitutes “suitable work” for a particular
disabled employee, OWCP considers the employee’s current physical limitations, whether the
work is available within the employee’s demonstrated commuting area, the employee’s
qualifications to perform such work and other relevant factors.14 The issue of whether an
employee has the physical ability to perform a modified position offered by the employing
establishment is primarily a medical question that must be resolved by medical evidence.15
OWCP procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer or medical evidence of inability to do the work or travel to the job.16
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.17 The implementing regulation
10

5 U.S.C. § 8106(c).

11

Joyce M. Doll, 53 ECAB 790 (2002).

12

20 C.F.R. § 10.517(a).

13

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
14

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

15

Gayle Harris, 52 ECAB 319 (2001).

16

Federal (FECA) Procedure Manual, Part -- 2 Claims, Reemployment: Determining Wage-Earning Capacity,
Refusal of Job Offer, Chapter 2.814.5 (June 2013); see Lorraine C. Hall, 51 ECAB 477 (2000).
17

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

7

states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.18 When there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.19
ANALYSIS
Once OWCP accepts a claim it has the burden of proof to justify termination or
modification of compensation benefits.20 This includes cases where OWCP terminates
compensation under section 8106(c) of FECA for refusal of suitable work.21 Section 8106(c) is a
penalty provision and shall be narrowly construed.22
The Board finds that OWCP met its burden of proof to terminate wage-loss compensation
on September 12, 2014 as appellant had refused to accept an offer of suitable work. OWCP
determined that a conflict in medical evidence had been created between Dr. Dela Cruz, an
attending podiatrist, and Dr. Becker, an OWCP referral Board-certified orthopedic surgeon,
regarding appellant’s work abilities and referred her to Dr. Drogt for an impartial evaluation. It
found the weight of the medical evidence rested with the opinion of Dr. Drogt who provided an
impartial medical evaluation regarding the work duties appellant could perform, based on the
accepted left great toe contusion and other acquired deformity of left toe and lesion of left plantar
nerve.
In his comprehensive March 10, 2014 report, Dr. Drogt noted his review of the medical
evidence and appellant’s report of the employment injury and continued complaints of toe pain,
sensitivity, and stiffness. He described physical examination findings. Dr. Drogt related that
appellant was exquisitely sensitive to any attempt at motion of the MTP joint of the left foot,
which was stable. He diagnosed severe hallux rigidus, a degenerative condition of the first MTP
joint and advised that this resulted in painful loss of motion with extreme stiffness that was
secondary to the August 9, 2010 employment injury. Dr. Drogt indicated that these residuals of
the work injury were quite disabling, prevented appellant from walking normally, and reduced
her walking endurance and ability to remain active on her feet. He advised that she could not
work as a general expediter, but was capable of working eight hours per day in a clerical,
sedentary position. On April 23, 2014 Dr. Drogt advised that appellant had restrictions of one
hour of walking and standing, and no bending, stooping, squatting, kneeling, or climbing. He
reported that the restrictions would apply until there was resolution of appellant’s foot condition
and, if no further surgery was done, she would be at maximum medical improvement.
18

20 C.F.R. § 10.321.

19

V.G., 59 ECAB 635 (2008).

20

Supra note 12.

21

Y.A., 59 ECAB 701 (2008).

22

Stephen A. Pasquale, 57 ECAB 396 (2006).

8

The modified position offered to appellant included duties of scanning mail with
intermittent keying for 2 hours at a time, up to 6 hours daily, loading and sweeping machines for
15 minutes intermittently, and preparing return mail for up to 2 hours with sitting for 1.75 hours
and standing for .25 hours. The physical requirements were sitting for seven hours, standing and
walking less than two hours total, and fine manipulation, simple grasping, and keying for six to
eight hours. These were within Dr. Drogt’s restrictions.
As noted above, in situations where there are opposing medical reports of virtually equal
weight and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.23
While Dr. Dalzell noted appellant’s report that the job duties involved a lot of typing,
mail sorting, and lifting and that she could not perform repetitive reaching or even light lifting,
he expressed no knowledge of the duties of the actual job offer for the sedentary position which
only required intermittent keying and no lifting. Thus, Dr. Dalzell’s reports are insufficient to
establish that appellant was physically unable to perform the duties of the offered position.24
The Board finds that OWCP properly relied on Dr. Drogt’s comprehensive, wellrationalized opinion that appellant could perform the suitable work position offered by the
employing establishment. Accordingly, the Board finds appellant’s compensation benefits were
properly terminated.25
There is also no evidence of a procedural defect in this case as OWCP provided appellant
with proper notice of termination. She was offered a suitable position by the employing
establishment which she abandoned after working several days. Thus, under section 8106(c) of
FECA, OWCP met its burden of proof to terminate appellant’s wage-loss compensation on
September 12, 2014 because she refused an offer of suitable work.26
The burden thereafter shifted to appellant to show that her refusal was justified.27
Appellant submitted medical evidence after the termination from Dr. Benton, Dr. McCarthy, and
Dr. Suurmeyer. None of these physicians, however, provided a narrative opinion discussing
specific work restrictions or appellant’s ability to perform the duties of the offered position and
are, therefore, insufficient to meet appellant’s burden of proof.28
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
23

V.G., supra note 19.

24

See W.B., Docket No. 11-239 (issued January 27, 2012).

25

V.G., supra note 19.

26

Joyce M. Doll, supra note 11.

27

Gloria Godfrey, 52 ECAB 486 (2001).

28

E.H., Docket No. 08-1862 (July 8, 2009).

9

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits on September 12, 2014 pursuant to 5 U.S.C. § 8106(c).
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

